The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/079,453 by Nandy et al. for “METHOD AND SYSTEM FOR FACILITATING EFFICIENT MULTICAST FORWARDING OVER TUNNELS”, filed on 10/24/2020. 
Claims 1-20 are now pending. The independent claims are 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11-12, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US20170195127A1), hereinafter ZHOU, in view of JIANG et al. (US20180270146A1), hereinafter JIANG.

Regarding claim 1, ZHOU teaches A method for facilitating multicast forwarding via overlay multicast tunnels in a network, comprising: (ZHOU, Figs. 1-2, paragraphs 11, 15, teach multicast forwarding via overlay network links.)
receiving, by a first tunnel endpoint, a join request for a multicast group via a first overlay tunnel between the first tunnel endpoint and a second tunnel endpoint; (ZHOU, Fig. 2, step 21, paragraphs 15-16, teach receiving a query packet (i.e. join request) for a multicast group (i.e. for a multicast group) over the overlay network (as illustrated in Fig. 1.) from a designated router (DR) to an edge device (ED) (i.e. first tunnel endpoint and a second tunnel endpoint).)
identifying a local port of the first tunnel endpoint associated with the multicast group indicated by the join request; (ZHOU, Fig. 2, step 22, paragraph 17, teach recording a port that received the query packet corresponding to the multicast group.)
including the first overlay tunnel in a set of forwarding tunnels for multicast traffic of the multicast group based on the join request; (ZHOU, Fig. 2, step 22, paragraph 17, teach recording a port that received the query packet into a multicast forwarding table entry.)
and forwarding the multicast traffic of the multicast group received from the local port via the set of forwarding tunnels, thereby limiting forwarding of the multicast traffic to tunnel endpoints associated with the multicast group. (ZHOU, Fig. 2, step 23, paragraphs 18-22, teach forwarding the packet through the overlay ports except the overly port that received the query packet (i.e. thereby limiting forwarding of the multicast traffic to tunnel endpoints associated with the multicast group).)
Although ZHOU teaches (Fig. 3, step 32) that port is connected to a device in a local site, ZHOU does not describe port as a local port.
JIANG in the same field endeavor teaches determining a port as a local port (JIANG, Fig. 5, steps 515, 520, paragraphs 56-57, determining whether there is any local destination port for a multicast group address. Furthermore, instead of sending the egress multicast packet to all known destination, the packet is configured to reach destination(s) associated with the multicast group address.)  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JIANG with the teachings of ZHOU to determine whether a port is a local destination port for multicast group address and forward the packet accordingly.  The motivation would be to configure multicast traffic to reach destinations associated with a multicast group address (JIANG, paragraph 57).

Regarding claim 2, ZHOU in view of JIANG teaches the method of claim 1, further comprising receiving data traffic of the multicast group from the local port from a source of the multicast group. (ZHOU, Fig. 4, paragraphs 23, 39, 41, teach receiving data from a source of the multicast group.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JIANG with the teachings of ZHOU to receive data traffic of the multicast group from the local port from a source of the multicast group. The motivation would be to configure multicast traffic to reach destinations associated with a multicast group address (JIANG, paragraph 57).

Regarding claim 5, ZHOU in view of JIANG teaches the method of claim 1, further comprising obtaining information associated with the first overlay tunnel from a relational database of the first tunnel endpoint. (ZHOU, paragraph 22, teach a membership report through all overlay tunnel ports recorded in the multicast forwarding table (i.e. relational database of the first tunnel endpoint).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JIANG with the teachings of ZHOU to obtain information associated with the first overlay tunnel from a relational database of the first tunnel endpoint.. The motivation would be to configure multicast traffic to reach destinations associated with a multicast group address (JIANG, paragraph 57).

Regarding claim 6, ZHOU in view of JIANG teaches the method of claim 1, wherein the multicast join is based on one of: an Internet Group Management Protocol (IGMP); and a Multicast Listener Discovery (MLD) protocol. (ZHOU, paragraph 42, teach receiving the query packet by an IGMP querier via the DR.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JIANG with the teachings of ZHOU to configure the multicast join as based on IGMP. The motivation would be to configure multicast traffic to reach destinations associated with a multicast group address (JIANG, paragraph 57).

Regarding claim 8, ZHOU in view of JIANG teaches the method of claim 1, further comprising maintaining an individual set of forwarding tunnels for a respective multicast group. (ZHOU, paragraph 22, teach a membership report through all overlay tunnel ports recorded in the multicast forwarding table (i.e. individual set of forwarding tunnels for a respective multicast group).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JIANG with the teachings of ZHOU to maintain an individual set of forwarding tunnels for a respective multicast group. The motivation would be to configure multicast traffic to reach destinations associated with a multicast group address (JIANG, paragraph 57).

Regarding claim 11, ZHOU teaches A computer system for facilitating multicast forwarding via overlay multicast tunnels in a network, comprising: a processor; a non-transitory computer-readable storage medium storing instructions, which when executed by the processor causes the processor to perform a method, the method comprising: (ZHOU, Fig. 5, paragraphs 86-87, teach a computer system comprising a processor 51, non-transitory computer readable storage medium for storing instructions to perform the functions as described by Figs. 1-2, paragraphs 11, 15, wherein multicast forwarding via overlay network links is taught.)
receiving a join request for a multicast group via a first overlay tunnel between the computer system and a remote computer system, wherein the computer system and the remote computer system operate as tunnel endpoints of the first overlay tunnel; (ZHOU, Fig. 2, step 21, paragraphs 15-16, teach receiving a query packet (i.e. join request) for a multicast group (i.e. for a multicast group) over the overlay network (as illustrated in Fig. 1.) from a designated router (DR) to an edge device (ED) (i.e. computer system and remote computer system).)
identifying a local port of the computer system associated with the multicast group indicated by the join request; (ZHOU, Fig. 2, step 22, paragraph 17, teach recording a port that received the query packet corresponding to the multicast group.)
including the first overlay tunnel in a set of forwarding tunnels for multicast traffic of the multicast group based on the join request; (ZHOU, Fig. 2, step 22, paragraph 17, teach recording a port that received the query packet into a multicast forwarding table entry.)
and forwarding the multicast traffic of the multicast group received from the local port via the set of forwarding tunnels, thereby limiting forwarding of the multicast traffic to tunnel endpoints associated with the multicast group. (ZHOU, Fig. 2, step 23, paragraphs 18-22, teach forwarding the packet through the overlay ports except the overly port that received the query packet (i.e. thereby limiting forwarding of the multicast traffic to tunnel endpoints associated with the multicast group).)
Although ZHOU teaches (Fig. 3, step 32) that port is connected to a device in a local site, ZHOU does not describe port as a local port.
JIANG in the same field endeavor teaches determining a port as a local port (JIANG, Fig. 5, steps 515, 520, paragraphs 56-57, determining whether there is any local destination port for a multicast group address. Furthermore, instead of sending the egress multicast packet to all known destination, the packet is configured to reach destination(s) associated with the multicast group address.)  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JIANG with the teachings of ZHOU to determine whether a port is a local destination port for multicast group address and forward the packet accordingly.  The motivation would be to configure multicast traffic to reach destinations associated with a multicast group address (JIANG, paragraph 57).

Regarding claim 12, ZHOU in view of JIANG teaches the computer system of claim 11, wherein the method further comprises receiving data traffic of the multicast group from the local port from a source of the multicast group. (ZHOU, Fig. 4, paragraphs 23, 39, 41, teach receiving data from a source of the multicast group.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JIANG with the teachings of ZHOU to receive data traffic of the multicast group from the local port from a source of the multicast group. The motivation would be to configure multicast traffic to reach destinations associated with a multicast group address (JIANG, paragraph 57).

Regarding claim 15, ZHOU in view of JIANG teaches the computer system of claim 11, wherein the method further comprises obtaining information associated with the first overlay tunnel from a relational database of the computer system. (ZHOU, paragraph 22, teach a membership report through all overlay tunnel ports recorded in the multicast forwarding table (i.e. relational database of the computer system).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JIANG with the teachings of ZHOU to obtain information associated with the first overlay tunnel from a relational database of the computer system. The motivation would be to configure multicast traffic to reach destinations associated with a multicast group address (JIANG, paragraph 57).

Regarding claim 16, ZHOU in view of JIANG teaches the computer system of claim 11, wherein the multicast join is based on one of: an Internet Group Management Protocol (IGMP); and a Multicast Listener Discovery (MLD) protocol. (ZHOU, paragraph 42, teach receiving the query packet by an IGMP querier via the DR.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JIANG with the teachings of ZHOU to configure the multicast join as based on IGMP. The motivation would be to configure multicast traffic to reach destinations associated with a multicast group address (JIANG, paragraph 57).

Regarding claim 18, ZHOU in view of JIANG teaches the computer system of claim 11, wherein the method further comprises maintaining an individual set of forwarding tunnels for a respective multicast group. (ZHOU, paragraph 22, teach a membership report through all overlay tunnel ports recorded in the multicast forwarding table (i.e. individual set of forwarding tunnels for a respective multicast group).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of JIANG with the teachings of ZHOU to maintain an individual set of forwarding tunnels for a respective multicast group. The motivation would be to configure multicast traffic to reach destinations associated with a multicast group address (JIANG, paragraph 57).


Allowable Subject Matter
Claims 3-4, 7, 9-10, 13-14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shen et al. (US20150055651A1) is directed towards conducting multicast traffic in a network that includes multiple endpoints that receive messages from the network and generate messages for the network (Abstract). More specifically, Fig. 4, step 450, paragraph 65, teach determining whether any of identified receivers endpoints are in a local segment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412